       Case 6:20-cv-00850-MK       Document 12     Filed 06/02/20   Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



JAMES LAKE, and FETCH INDUSTRIES,                         Case No: 6:20-cv-00850-MK
LLC,                                                        OPINION AND ORDER

             Plaintiffs,
      v.

PRESTON A. SCHEIDT, GREEN GOAT
LABS, LLC, FURLONG FAMILY, LLC,
KEYSTONE REAL ESTATE, JOHN DOES
(1-6), and XYZ CORPORATIONS (1-6),

            Defendants.
_______________________________________

AIKEN, District Judge.

      This case arises out of disputes between hemp processing companies and their

landlord. Plaintiffs James Lake, appearing pro se, and Fetch Industries, LLC bring

this action against defendants Preston A. Scheidt, Green Goat Labs, LLC, Furlong

Family, LLC, Keystone Real Estate, John Does (1-6), And XYZ Corporations (1-6),

alleging over 20 claims for relief including, inter alia, conversion, breach of contract,

elder abuse, and libel. Plaintiffs allege that they are being wrongfully evicted from




Page 1 – ORDER
       Case 6:20-cv-00850-MK       Document 12     Filed 06/02/20   Page 2 of 11




their currently leased premises by the Furlong and Keystone defendants, and that

certain property belonging to them and a customer is at risk of damage, conversion,

or destruction by defendant Scheidt.      Plaintiffs now move for the issuance of a

temporary restraining order (“TRO”) (doc. 2) to halt eviction proceedings, prevent the

laying waste of chattels, and on the removal from 136 42nd Street building in

Springfield, Oregon (“the Property”) of only the specific property owned by plaintiff

and his customer and any equipment currently in dispute in this action against

defendants. For the reasons below, the motion is GRANTED.

                                LEGAL STANDARD

      The same general legal standards govern temporary restraining orders and

preliminary injunctions. Fed. R. Civ. P. 65; New Motor Vehicle Bd. of Cal. v. Orrin

W. Fox Co., 434 U.S. 1345, 1347 n.2 (1977).       A plaintiff seeking such relief must

establish (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm

in the absence of preliminary relief; (3) the balance of equities tips in the plaintiffs

favor; and (4) a preliminary injunction is in the public interest. Winter v. Nat‘l

Resources Def Council, 555 U.S. 7, 21 (2008). A court may not enter a preliminary

injunction without first affording the adverse party notice and an opportunity to be

heard. Fed. R. Civ. P. 65(1)(2); People of State of Cal. ex rel. Van De Kamp v. Tahoe

Regional Planning Agency, 766 F.2d 1319, 1322 (9th Cir. 1985). By contrast, an

emergency TRO may be entered without notice.            See Fed R. Civ. P. 65(b)(l)(A)

(restricting availability of ex parte temporary restraining orders to situations in

which “immediate and irreparable injury, loss, or damage will result to the movant




Page 2 – ORDER
       Case 6:20-cv-00850-MK      Document 12     Filed 06/02/20   Page 3 of 11




before the adverse party can be heard in opposition.”) The court’s decision on a motion

for a preliminary injunction is not a ruling on the merits. See Sierra On-Line, Inc. v.

Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

                                   DISCUSSION

      This diversity case arises out of a joint venture agreement between plaintiff

Lake, a resident of Florida, and defendant Scheidt, a resident of Oregon. Plaintiff is

the managing member and chief operating officer of Fetch Industries, Nevada limited

liability company. Fetch Industries is a hemp processing company, and plaintiff Lake

alleges that he lent the LLC money and that the company’s equipment was given to

him as partial payment for the loan. Plaintiff is now the sole member of Fetch

Industries.

      Relevant to this motion, plaintiff and defendant Scheidt entered into Joint

Venture agreement to process hemp biomass into oil under Fetch Industries license.

Plaintiff Lake on behalf of Fetch Industries executed a lease with Furlong Family,

LLC on December 18, 2018, in which those defendants agreed to lease to plaintiff

6,200 square feet of building and 28,700 SF of associated land area situated at 136

42nd Street, Springfield, Oregon. The original lease was set to run through December

31, 2019. It also contained a provision which gave plaintiff an option to purchase the

property from the Furlong defendants. Plaintiff could renew the lease, provided it

was not then in default, for    one successive term of five years according to the

following terms:

      (a) The renewal term shall commence on the date following the date of
      termination of the preceding term.



Page 3 – ORDER
       Case 6:20-cv-00850-MK       Document 12     Filed 06/02/20   Page 4 of 11




      (b) The option must be exercised by written notice to the Lessor not less than
      SIXTY (60) days prior to the last day of the expiring term. The giving of such
      notice shall be sufficient to make the lease binding for the renewal term
      without further act of the parties who shall then be bound to take the steps
      required in connection with the determination of rent as specified below.

      (c) The basi rental rate of the lease for any renewal term shall be the greater
      of (i) the ending rental rate of the preceding term, (ii) a reasonable rental rate
      for the suing term, as mutually agreed by the parties, or (iii) as described the
      in Section 2.1 below.

Pl’s Compl. Ex. 21

      In event of a default on the agreement, the lease provides:

      15.2 Default in Other Covenants

      Failure of Lessee to comply with any term or condition, to fulfill any
      obligation of the lease (other than the payment of rend or other charges)
      within TWENTY (20) days after written notice by Lessor specifying the
      nature of the default with reasonable particularity. If the default is of
      such a nature that it cannot be completely remedied with the TWENTY
      (20) day period, this provision shall be complied with if Lessee begins
      correction of the default within the TWENTY (20) day period, and
      thereafter proceeds with reasonable diligence and in good faith to effect
      the remedy as soon as practicable.

Id.

      In late October 2019, plaintiff and the Furlong defendants amended the 2018

lease to provide that “[a]ll provisions of the current lease will remain exactly the same

however the termination date will move from December 31, 2019 to April 1st, 2020.”

Id. Ex. 20.

      On January 31, 2020, plaintiff allegedly emailed the Furlong defendants with

a subject line of “60 day notice.” The email thanks the Furlong defendants for

allowing a 60-day extension on the lease, presumably to April 1, 2020. He references




Page 4 – ORDER
       Case 6:20-cv-00850-MK       Document 12    Filed 06/02/20   Page 5 of 11




that under the lease, he is required to give 60 days’ notice of a firm commitment to

renew. However, he wrote that he needed those 60 days to have a “catch 22.” Id. Ex.

21. Plaintiff clarified that “[a]s a result we need to say we can only extend or end the

lease 60 days out verses a firm commitment to buy this early.” Id. Plaintiff noted

that they could not confirm that they would buy the property at that time. He

concluded by writing, “[w]e look forward to discussing this further to final everything

you require to come to a meeting of the minds.” Id.

      On April 2, 2020, plaintiff alleges, though he has produced no written contract,

that he met with the Furlong defendants and reached an agreement with them which

extended the lease for a year until April 1st, 2021, extended plaintiff’s option to buy

the property, and structured a participation by The Furlong Family Trust in his

business at a $125,000.00 value.

      From 2018 to this time, it appears that plaintiff and defendant Scheidt’s

business relationship deteriorated considerably. Defendant Scheidt established his

own hemp processing company, defendant Green Goat Labs, LLC. Scheidt allegedly

made offers to buy plaintiff out of the joint venture during this period as well. The

parties eventually began working as separate entities sharing workspace.

      One issue of contention between the former business partners was plaintiff

entering into an agreement with a third party, Lance Kreck. The agreement allowed

Kreck to store unprocessed hemp biomass at the property. Originally, there was an

option that the hemp could be processed that the property or if it was processed

elsewhere then Kreck would pay for the storage of the property. Payment would be




Page 5 – ORDER
       Case 6:20-cv-00850-MK      Document 12     Filed 06/02/20   Page 6 of 11




made out of the proceeds of the sale of the processed hemp oil. Defendant Scheidt

objected to Kreck having access to the property, and the parties eventually reached

an agreement to resolve Kreck’s access to the building. It appears that Kreck never

processed some or all of his hemp biomass, and the hemp has remained at the

property ever since.

      Plaintiff alleges that he continued to pay rent for both April and May 2020

after April 1, 2020. On May 11, 2020, plaintiff was sent a letter from Steve Neilson

who works for Keystone Real Estate (“Keystone”). While the Furlong defendants own

the property, Keystone is the managing landlord. Neilson informed plaintiff that the

company had found him in breach of the lease agreement and was choosing not to

renew the lease. Specifically, he outlined that the lease prohibited sub-leasing on the

property and plaintiff had two subleases at the time, presumably Kreck and Green

Goat Labs. He further noted that plaintiff had never giving any proof of insurance

listing Keystone as an interest party, also required by the agreement.         Finally,

Nielson pointed out that plaintiff had failed to provide a letter 60 days before the end

of the lease as notice that he intended to renew the lease. Due to the violations,

Keystone informed him that his lease would end May 31, 2020 and that the

subtenant, again presumable Scheidt and Green Goat Labs, would take over the lease

on June 1, 2020.

      Plaintiff responded the next day, arguing that he had renewed the lease with

Furlong defendants through April 2021 and refuted the violations.               Nielson

responded on May 13, 2020 by noting that the Furlong Family were the owners of the




Page 6 – ORDER
        Case 6:20-cv-00850-MK      Document 12     Filed 06/02/20   Page 7 of 11




property while Keystone was the landlord. Neilson stated that the only agreement

signed by the Furlongs extended the lease from January 31, 2020 to April 1, 2020,

not April 2021. Plaintiff responded on May 21, 2020, that he did not concede that he

was in default to due breaching any covenants of the agreement, but he also noted,

that per the terms of the lease, “I have either remedied or are [sic] in the process of

completing the remedies to what you have claimed are defaults.” Pl’s Ex 26. Neilson

responded the same day that he had been informed that plaintiff had tried to change

the locks on the tenants to which he was wrongfully subleasing and reiterating that

his lease would not be renewed.

        On May 28, 2020, plaintiffs filed the present suit. The following day plaintiff

Lake filed the present motion. Due to miscommunication, the Court did not learn

until Monday June 1, 2020 that plaintiff had paid the required filing fee on May 29,

2020.

        Turning to the Winter factors, the Court finds first that plaintiff has made an

adequate initial showing of irreparable harm. Although plaintiff need not show

actual harm at the preliminary injunction stage, plaintiff “must establish that

irreparable harm is likely, not just possible.” Alliance for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1131 (9th Cir. 2011). The likely harm must be supported by a “clear

showing.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). Speculative injury is

insufficient.   Goldie's Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th

Cir.1984).




Page 7 – ORDER
       Case 6:20-cv-00850-MK       Document 12     Filed 06/02/20     Page 8 of 11




      Plaintiff argues that defendant Scheidt has threatened to destroy Kreck’s

hemp biomass if it is not removed from the property. Plaintiff also fears that Scheidt

and other defendants will convert or destroy other property he claims own located at

the Springfield property in the eviction process. Plaintiff argues that the value of

Kreck’s biomass is invaluable because in the time that it has been stored at the

property it has neither been weighed or processed. He also argues the he will suffer

irreparable harm not only from lost revenue, but also due to loss of customers and his

reputation in the industry if the biomass and property are destroyed.

      Intangible injuries such as loss of goodwill and prospective customers can

qualify as irreparable harm. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush and Co.,

240 F.3d 832, 841 (9th Cir.2001) (“Evidence of threatened loss of prospective

customers or goodwill certainly supports a finding of the possibility of irreparable

harm”); Rent–A–Center, Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d

597, 603 (9th Cir.1991) (damage to reputation or customer relationships may support

a finding of irreparable harm because it is difficult to quantify).

      Given plaintiff’s allegations that defendant Schiedt has sent messages which

threaten to destroy the biomass if it was not removed as demanded, he has provided

evidence of more than speculative injury at this point. Further, because he has

adequately alleged loss of goodwill and customer relationships he has satisfied, at the

present stage, this prong of the inquiry.

      Turning to whether plaintiff has shown a likelihood of success on the merits,

the Court finds that this factor weighs slightly in favor of granting the requested




Page 8 – ORDER
           Case 6:20-cv-00850-MK   Document 12    Filed 06/02/20   Page 9 of 11




relief. Plaintiff has brought a multitude of claims against defendants, and, based

solely on the allegations of the complaint, it appears that some have merit.

       The Court has reservations about some aspects of this case, including whether

plaintiff Lake or Fetch Industries is the real party in interest to certain claims. For

example, the lease agreement in question is between the Furlong defendants and

Fetch Industries. It is unclear whether plaintiff Lake has standing to bring any

claims on behalf of Fetch Industries. Fetch Industries, as an LLC, cannot appear

unrepresented in this action, nor can Lake bring an action on its behalf even though

he is the sole member as it is a separate legal entity.1 See Barker v. BSI Fin., 2019

WL 4605569, at *4 (D. Or. Sept. 23, 2019) (citing Simon v. Hartford Life, Inc., 546

F.3d 661, 664 (9th Cir. 2008) (“It is well established that the privilege to represent

oneself pro se provided by [28 U.S.C.] § 1654 is personal to the litigant and does not

extend to other parties or entities.”)).

       That said, plaintiff has alleged that the lease was renewed by an agreement

between himself and the Furlong defendants through April 2021. He has also alleged

that he sought to remedy any defaults in accord with the lease agreement. He has

also presented arguments and evidence about the disputed ownership of certain

property he fears might be lost in the eviction process.

       The Court also notes that a plaintiff may obtain a preliminary injunction or,

likewise, a TRO, by demonstrating that “serious questions are raised and the balance




       1Plaintiff is an attorney with membership to the California State Bar. Plaintiff
is not admitted to the Federal Bar in the District of Oregon.


Page 9 – ORDER
       Case 6:20-cv-00850-MK       Document 12    Filed 06/02/20   Page 10 of 11




of hardships tips sharply in [his] favor.” Los Angeles Mem’l Coliseum Comm’n v. Nat’l

Football League, 634 F.2d 1197, 1200–01 (9th Cir. 1980) (citation omitted). “Serious

questions” are those that cannot be resolved at a hearing and “to which the court

perceives a need to preserve the status quo.” Gilder v. PGA Tour, Inc., 936 F.2d 417,

422 (9th Cir. 1991) (citation omitted). “Serious questions” need not promise a

certainty or probability of success but must involve a “fair chance of success on the

merits.” Id. (citation omitted).

      The Court finds that plaintiff has raised serious questions going to the merits

of his claims. Further, given the alleged facts that Scheidt and Green Goat Labs have

been operating out of the premises for several months prior to the new lease with

plaintiff’s alleged equipment and Kreck’s biomass already stored there, the Court

finds that entering the relief requested would merely preserve the status quo while

defendants are given an opportunity to respond more fully to plaintiff’s arguments.

Thus, at this point, the balance of equities tips sharply in plaintiff’s favor, which

warrants granting the requested relief.

      The Court finds that the public interest factor is neutral here.

                                    CONCLUSION

      For the reasons set forth above, plaintiffs’ motion for a temporary restraining

order (doc. 2) is GRANTED. The Clerk shall coordinate with the parties to schedule

a hearing on whether a preliminary injunction should issue. The Court shall enter a

separate scheduling order setting a date for the preliminary injunction hearing not

later than 14 days from the date of this order.




Page 10 – ORDER
       Case 6:20-cv-00850-MK      Document 12      Filed 06/02/20   Page 11 of 11




      Accordingly, it is ordered that all property belonging to plaintiff, including

machinery and other chattel, in dispute and hemp raw material belonging to

plaintiff’s customer, stored at 136 42nd Street, Springfield, Oregon, remain at those

premises, that the eviction process be halted, no that no party shall lay waste to

chattel there until further order of this Court.

      It is so ORDERED.

      DATED this 2nd day of June 2020.



                                     /s/Ann Aiken
                               ______________________
                                    ANN AIKEN
                               U.S. DISTRICT JUDGE




Page 11 – ORDER
